173 N.J. Super. 559 (1980)
414 A.2d 994
LEONIDAS EXADAKTILOS, PLAINTIFF-RESPONDENT AND CROSS-APPELLANT,
v.
CINNAMINSON REALTY CO., INC, A NEW JERSEY CORPORATION, A/K/A HATHAWAY LODGE, INC., A NEW JERSEY CORPORATION AND WHOLLY OWNED SUBSIDIARY OF CINNAMINSON REALTY CO., INC. AND GEORGE SKORDOS, VASILIOS MALANOS AND PETER MARLYS, INDIVIDUALLY AND AS DIRECTORS OF CINNAMINSON REALTY CO., INC., A/K/A HATHAWAY LODGE, INC., ETC., DEFENDANTS-APPELLANTS AND CROSS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Submitted April 28, 1980.
Decided May 2, 1980.
*560 Before Judges SEIDMAN, MICHELS and DEVINE.
Bookbinder, Colaguori & Bookbinder, attorneys for defendants-appellants and cross-respondents (Louis A. Colaguori, of counsel and on the brief).
Normal Shabel, attorney for plaintiff-respondent and cross-appellant.
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons expressed by Judge Haines in his written opinion which is reported in Exadaktilos v. Cinnaminson Realty Co., Inc., 167 N.J. Super. 141, 400 A.2d 554 (Law Div. 1979).